PD-1193-15
                                 PD-1193-15                                  COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 9/15/2015 4:29:59 PM
                                                                               Accepted 9/16/2015 1:19:01 PM
                                                                                               ABEL ACOSTA
               TO THE COURT OF CRIMINAL APPEALS OF                        TEXAS                        CLERK




                           IN THE COURT OF APPEALS FOR THE
                       THIRTEENTH SUPREME JUDICIAL DISTRICT
                                IN CORPUS CHRISTI, TEXAS


RICHARD H. VOLLICK,                                  *
               APPELLANT


vs.                                                  *                      September 16, 2015


THE STATE OF TEXAS,
               APPELLEE                              *

               MOTION FOR EXTENSION OF TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW
       Now comes RICHARD H. VOLLICK, Petitioner herein, by and through his attorney,

John Gilmore, and moves this Court grant an extension of time to file his Petition for

Discretionary Review pursuant to Rule 68.2(c) Tex. R. App. P., and for cause would show the

court as follows:

                                                I.

       Petitioner would seek review of Cause No. 13-14-00261-CR, from the Thirteenth Court

of Appeals District of Texas in Corpus Christi, whose Judgment was issued on July 23, 2015. A

Motion for Rehearing was timely filed and denied by the court on August 17, 2015. That appeal

arose out of Cause No. l 3-CR-4388-B in the l 171h Judicial District Court of Nueces County,

Texas, wherein Petitioner was convicted of the third degree felony offense of driving while

intoxicated (third). On April 30, 2014, Petitioner was sentenced to confinement in the

Institutional Division of the Texas Department of Criminal Justice for seventy years. Petitioner
is currently incarcerated.

                                                  II.

        The Petition for Discretionary Review is due on September 16 2015, and Petitioner

requests this first extension of thirty days, or until October 16, 2015.

                                                 III.

        For good cause, Petitioner's attorney was retained to represent defendant in a Petition for

Discretionary Review just this date, September 15, 2015, and is unable to complete the petition

for thirty days.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court extend the time for filing a Petition for Discretionary Review for thirty days

until October 16, 2015.

                                               Respectfully submitted,



                                                s/ John Gilmore
                                               John Gilmore - - - - - - - - -
                                               SBN 07958500
                                               622 S. Tancahua
                                               Corpus Christi, TX 78401
                                               (361) 882-4378 (phone)
                                               (361) 882-3635 (fax)
                                               gilmorelaw@msn.com (E-mail)
                                               ATTORNEY FOR PETITIONER
STATE OF TEXAS                                *
COUNTY OF NUECES                              *
        BEFORE ME, the undersigned authority, on this day personally appeared John Gilmore
and after being by me first duly sworn deposed on his oath and said:

        "My name is John Gilmore and I am the attorney in the above styled appeal. I have read
the foregoing Motion for Extension of Time and all of the facts and allegations contained in said
motion are true and correct to the best of my know)   e and elief."




         SUBSCRIBED AND SWORN TO before me by the said John Gilmore on September 15,
2015.
           -;.;:;';;~····
          "..~·""''·\,             LIBBY EVEN
         r.i.~
           !!"i.J
                                    Notary Public
         }:__,                    STATE OF TEXAS
     ~                      My   Comm.'"'· 10-21-201!


                                                    CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing instrument was served on
the Nueces County District Attorney's Office, Nueces County Courthouse, Corpus Christi, Texas
on the /.S-'M-.. day of September, 2015, via e-filing.



                                                            -sJ John Gilmore
                                                            JOHN GILMORE
                                                                          ~~~~~~~-